[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
At the trial of this case the respondent admitted the CT Page 10012 essential allegations of the complaint.
The Court heard arguments of counsel and oral statements from the respondent and the former client who was wronged by the respondent's activity.
It is found that the respondent violated his duty properly to notify his client of the receipt of funds in which the client had an interest and to promptly deliver these settlement funds to the client.
The delay was intentional, but the Court finds that there was no intent to keep the funds. The delay of some months may have been harmful to the client, but the respondent delivered the full amount plus interest and did not take anything as a fee, thus increasing the net recovery.
The Court finds that mitigating factors in respondent's favor outweigh those in aggravation.
The respondent is accordingly suspended from the practice of law from November 1, 1994 to November 30, 1994 on which date he may be reinstated without the need for further application or hearing.
Langenbach, J.